PER CURIAM.
Appellant asserts error in the sentence rendered upon his conviction of the offense of escape from legal restraint. Of the 61 points entered on the sentencing guidelines sheet, 12 points were assessed because the offense occurred while appellant was under legal restraint. The state concedes error in the inclusion of these points as legal constraint is an element of the crime of escape, State v. Chenault, 543 So.2d 1314 (Fla. 5th DCA 1989).
We therefore reverse and remand for resentencing in accordance with this opinion.
HERSEY, C.J., and LETTS and WARNER, JJ., concur.